DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 10/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the spray holes are disposed in the spray tube so as to point towards a plurality of predetermined locations on the interior surface of the leading edge slat and the upper surface of the main section” fails to comply with the written 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-14, 16-17, 19-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0166313 by Saeed in view of US Patent Application Number 2012/0187254 by Wollaston.

Regarding claim 1, Saeed discloses an aircraft (aircraft 150), comprising:
A wing including a leading edge slat (slats 159) having an interior surface (see Figures 2B, 2C, and 3A) and a main section having an upper surface that can be spaced apart from the leading edge slat (wing slats are by definition aerodynamic surfaces that deploy away from the wing in order to change the angle of attack for the wing);
A thermal ice protection system (anti-icing system 100) attached to the wing and including a spray tube (piccolo tube 120), the thermal ice protection system 
Wherein the spray tube is positioned in relation to the interior surface of the leading edge slat, and the spray holes are disposed in the spray tube so as to point towards a plurality of predetermined locations on the interior surface of the leading edge slat and the upper surface of the main section, such that the hot air can be directly sprayed towards the plurality of predetermined locations from the spray holes (see Figures 2B, 2C, 3A), 
The spray tube is not fastened to a beam extending in a spanwise direction along the wing (see Figures 2B, 2C, 3A).
Saeed does not disclose a plurality of supports connected to the leading edge slat and disposed in a spaced relationship along the wing, the supports attach the spray tube to the leading edge slat.  However, this limitation is taught by Wollaston.  Wollaston discloses piccolo tubes 20 and 21, and Figures 2-6 show the inboard face 13 and outboard face 14 of each slat 2 comprising supports that attach the piccolo tubes to the leading edge slat 2.  It would be obvious to a person having ordinary skill in the art to modify Saeed using the teachings from Wollaston in order to use a known way to attach piccolo tubes to the interior of a slat.  

Regarding claim 2 (dependent on claim 1), Saeed discloses heat being transported by the hot air sprayed from the spray holes, and the interior surface is thermally coupled to an external surface on the wing where ice may form during flight, so that at least a portion of the heat is transferred to the external surface and melts the ice or inhibits formation of the ice.  Paragraph 28 discloses “The anti-icing system 100 permits the heating of the critical components 110 of the aircraft 150 to avoid atmospheric ice from accumulating.  The critical components 110 may be tail surfaces, the wing surfaces, e.g. slats 159”.  

Regarding claim 3 (dependent on claim 1), Saeed discloses 
The wing including a fixed, aft end spaced apart form the leading edge slat (see Figure 2C);
The spray tube disposed between the leading edge slat and the fixed, aft end (see Figure 2C); and
The spray tube attached to the supports such that the hot air can be sprayed through the spray holes directly at the predetermined locations without being guided or without being re-directed by a structural member after being outputted from the spray holes (Figures 2B, 2C, and 3A show no structural members between outlets 132 and the predetermined locations on the surface of the spar).  

Regarding claim 4 (dependent on claim 3), Saeed discloses open space between spray holes and the leading edge slat along a length of the spray tube between the supports (see Figure 2B).

Regarding claim 6 (dependent on claim 1), Saeed discloses the plurality of spray holes are disposed in a plurality of rows on the spray tube (see Figures 2B, 2C, 3A).

Regarding claim 7 (dependent on claim 1), Saeed discloses the spray holes are located and oriented so as to direct the hot air in a direction +/- 90 degrees from a horizontal direction (see Figures 2B, 2C, 3A).  

Regarding claim 8 (dependent on claim 1), Saeed discloses the spray holes are disposed 360 degrees about a circumference of the spray tube (see Figures 2B, 2C, 3A).

Regarding claims 9 (dependent on claim 1), 10 (dependent on claim 1), 11 (dependent on claim 1), Saeed does not disclose the spray holes having a diameter in a range of 1/20 inch to 1/5 inch and are spaced apart by a distance in a range of 0.5 inches to 5 inches, the spray tube having a diameter in a range of 1 inch to 10 inches, or the spray tube having a length in a range of 5 feet to 80 feet.  However, it would have been an obvious matter of design choice to make the spray holes and piccolo of whatever size was required to produce the desired airflow, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 13 (dependent on claim 1), Saeed discloses regions comprising open space around an entire circumference of the spray tube (see Figures 2B, 2C, 3A).

Regarding claim 14 (dependent on claim 1)¸ Saeed discloses the wing not including a wall or other structural member that guides engine bleed air from a tube to predetermined locations for melting ice (see Figures 2B, 2C, 3A).

Regarding claim 16 (dependent on claim 1), Saeed does not disclose the aircraft having a wing span in a range of 40-120 feet, the wing having a maximum thickness in a range of 1-5 feet, and an upper surface and a lower surface of the wing having tangents at an angle of less than 30 degrees when the tangent to the upper surface and the tangent to the lower surface of the wing are at points on the upper surface and the lower surface directly above and directly below the spray tube, respectively.  However, it would have been an obvious matter of design choice to make the different portions of the aircraft of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 17 (dependent on claim 1), Saeed discloses the wing does not include a nose beam (see Figures 2B, 2C, 3A).

Regarding claim 19
Operating a thermal ice protection system (anti-icing system 100) connected to the engine and comprising a spray tube spraying engine bleed air, received from the engine (paragraph 30 discloses “The working fluid 160 may be air at high temperature and high pressure, e.g. about 200-250°C, and 275 kPa, produced by an engine 155 of the aircraft 150”), directly towards a leading edge slat and a surface of a main section of a wing (paragraph 30 discloses “The anti-icing system 100 relies on a piccolo tube 120 dynamically distributing a working fluid 160 on an inner surface 114”), wherein the main section can be spaced apart from the leading edge slat (wing slats are by definition aerodynamic surfaces that deploy away from the wing in order to change the angle of attack for the wing); and
Operating the engine with reduced fuel consumption as compared to the engine connected to an ice protection system including a spray tube that does not directly spray the engine bleed air onto the leading edge slat at critical locations where the anti/de-icing is needed most (spraying air directly rather than indirectly inherently causes a more efficient transfer of heat from the bleed air, therefore less air would be needed, which would reduce fuel consumption), and wherein:
The thermal ice protection system directly spraying the engine bleed air onto the leading edge slat and the surface reduces or prevents ice buildup on the wing’s external surface more effectively, and thereby also reducing aerodynamic drag of the wing, as compared to the ice protection system including a tube that does not directly spray engine bleed air onto the leading edge slat (spraying the air directly rather than indirectly would inherently cause a more direct and more efficient 
The spray tube is not fastened to a beam extending in a spanwise direction along the wing (see Figures 2B, 2C, 3A).
Saeed does not disclose the spray tube is attached to a plurality of supports connected to the leading edge slat and disposed in a spaced relationship along the wing.  However, this limitation is taught by Wollaston.  Wollaston discloses piccolo tubes 20 and 21, and Figures 2-6 show the inboard face 13 and outboard face 14 of each slat 2 comprising supports that attach the piccolo tubes to the leading edge slat 2.  It would be obvious to a person having ordinary skill in the art to modify Saeed using the teachings from Wollaston in order to use a known way to attach piccolo tubes to the interior of a slat.  
Saeed does not disclose the engine being a turbofan engine.  However, it would have been obvious to a person having ordinary skill in the art to use the system of Saeed on an aircraft with a turbofan engine as a known type of aircraft engine that produces bleed air.  

Regarding claim 20 (dependent on claim 19), Saeed discloses the spray holes are located and oriented so as to direct the hot air in a direction +/- 90 degrees from a horizontal direction (see Figures 2B, 2C, 3A).  
Saeed does not disclose designing arrangement of the spray holes using computational fluid dynamics.  However, the examiner takes official notice that the use of computational fluid dynamics for spray nozzles is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use computation .  

Claim 5 and 12 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0166313 by Saeed in view of US Patent Application Number 2012/0187254 by Wollaston, in further view of US Patent Application Number 2010/0176243 by Nieman.

Regarding claim 5 (dependent on claim 1), Saeed does not disclose the supports comprise ribs.  However, this limitation is taught by Nieman.  Nieman discloses a standoff structure for a piccolo tube 202, and paragraph 26 discloses “The standoff structure 204 has support ribs 304 that extend around the chordwise circumference of the piccolo tube 202 when installed thereon”.  It would be obvious to a person having ordinary skill in the art to modify Saeed using the teachings from Nieman in order to use known ways of mounting piccolo tubes to the structure of the wing.

Regarding claim 12 (dependent on claim 1), Saeed does not disclose the spray tube comprising a composite material or metal.  However, this limitation is taught by Nieman.  Paragraph 21 discloses “The piccolo tube 202 is a long tube formed from metal, such as aluminum, or composite materials”.  It would be obvious to a person having ordinary skill in the art to modify Saeed using the teachings from Neiman in use a known material for piccolo tubes.  

Claims 15 and 18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0166313 by Saeed in view of US Patent Application Number 2012/0187254 by Wollaston, in further view of US Patent Number 8,967,543 to Saito.

Regarding claim 15 (dependent on claim 1)¸ Saeed does not discloses a processor coupled to the thermal ice protection system, wherein the processor controls flow of the hot air into the spray tube without accounting for air movement along a channel or other internal structure.  However, this limitation is taught by Saito.  Column 3, lines 61-65 disclose “In the aircraft ice protection system of the present invention, the switching device may include a first on-off valve installed on the bleed air supply line, a second on-off valve installed on the heated air supply line, and a controller for controlling operation of the first and second on-off valves”.  It would be obvious to a person having ordinary skill in the art to modify Saeed using the teachings from Saito in order to control the supply of hot air to the piccolo tube for deicing.  Furthermore, the piccolo tube and standoff structure of Saeed does not include any other channel or internal structure, therefore the controller would not need to account for them.

Regarding claim 18, Saeed discloses a thermal ice protection system, comprising:
A tube (piccolo tube 120) with engine bleed air flowing into the tube (paragraph 30 discloses “The working fluid 160 may be air at high temperature and high pressure, e.g. about 200-250°C, and 275 kPa, produced by an engine 155 of the aircraft 150”);
A plurality of holes (outlets 132) having a location and orientation on the tube so as to direct the flow of the engine bleed air towards a leading edge slat (see Figures 2B, 2C, and 3A) and a surface of a main section of a wing coupled to the tube and the leading edge slat, wherein the surface of the main section can be spaced apart from the leading edge slat (wing slats are by definition aerodynamic surfaces that deploy away from the wing in order to change the angle of attack for the wing); 
Heat transported by the engine bleed air melts ice on an external surface of the wing that is thermally coupled to the leading edge slat when the engine bleed air is sprayed from the holes onto the leading edge slat (Paragraph 28 discloses “The anti-icing system 100 permits the heating of the critical components 110 of the aircraft 150 to avoid atmospheric ice from accumulating.  The critical components 110 may be tail surfaces, the wing surfaces, e.g. slats 159”), and
The tube is attached to the wing such that, along one or more sections of the tube, the surface is in contact with open space around an entire circumference of the spray tube (see Figures 2B, 2C, 3A).  
Saeed does not disclose the tube connected to a valve, the valve controlling flow of engine bleed air into the tube.  However, this limitation is taught by Saito.  Column 3, lines 61-65 disclose “In the aircraft ice protection system of the present invention, the switching device may include a first on-off valve installed on the bleed air supply line, a second on-off valve installed on the heated air supply line, and a controller for controlling operation of the first and second on-off valves”.  It would be obvious to a person having .  

Response to Arguments
Applicant’s arguments filed 10/21/2021 have been considered but were not persuasive.
Regarding the argument that Saeed’s piccolo tube rotates to dynamically impinge on the internal surface, the applicant’s claims do not exclude the spray nozzles rotating, and rotating spray nozzles are still directed towards predetermined locations on the slat.  Furthermore, regarding the argument that the jets are directed tangentially to the surface of the tube, tangentially directed jets are still pointed towards predetermined locations on the leading edge slat.
Regarding the argument that the rear part of the piccolo tube in Saeed is obstructed by a baffle 182, and thus the main section of the wing would be obstructed by a baffle, this limitation fails to comply with the written description requirement because the upper surface of the main section of the wing is obstructed from the interior surface of the lead edge slat by the rear surface of the leading edge slat, as shown in, for example, Figure 5A.  The specification also only discloses the spray holes pointing towards the interior surface of the leading edge slat and makes no mention of being pointed towards the main section of the wing.  
Regarding claim 14, paragraph 37 discloses “The fluid chamber 180 includes a front part enclosed by the inner surface 114 of the critical components 110, and a rear part obstructed by a rear baffle 182.  In addition, the chamber 180 may include discharge slots 184 that may be placed at the juncture between the rear baffle 182 and the inner surface 114.  The discharge slots 184 are configured to open the chamber 180 to the external environment and to close the chamber 180 from the external environment”.  Rear baffle 182 is therefore not being used to guide engine bleed air to predetermined locations for melting ice.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642